Order entered May 17, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01122-CR

                               PATRICK M. MOSES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62662-K

                                            ORDER
        The Court GRANTS the State’s May 15, 2013 motion for extension of time to file the

State’s brief.

        We ORDER the Clerk of the Court to file the brief as of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE